Exhibit 10.2 PLEDGE AND SECURITY AGREEMENT THIS PLEDGE AND SECURITY AGREEMENT is made as of March 3, 2008, as amended and supplemented April 24, 2008, as subsequently amended and supplemented June 30, 2008, as subsequently amended and supplemented August 20, 2008, as subsequently amended and supplemented September 4, 2008, as subsequently amended and supplemented October 9, 2008, and as subsequently amended and supplemented December 31, 2008, by and between Xedar Corporation, a Colorado corporation (hereinafter "Pledgor"), and Hugh H. Williamson, III (hereinafter "Pledgee"). 1.Background.
